Exhibit 10.1

WEBSENSE, INC.

2009 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: MARCH 9, 2009

APPROVED BY THE STOCKHOLDERS: JUNE 16, 2009

TERMINATION DATE: MARCH 8, 2019

1. GENERAL.

(a) Successor and Continuation of Prior Plans. The Plan is intended as the
successor to and continuation of the Websense, Inc. Amended and Restated 2000
Stock Incentive Plan, as amended, and the Websense, Inc. 2007 Stock Incentive
Assumption Plan (the “Prior Plans”). Following the Effective Date, no additional
stock awards shall be granted under the Prior Plans. Any shares remaining
available for issuance pursuant to the exercise of options or settlement of
stock awards under the Prior Plans as of the Effective Date (the “Prior Plans’
Available Reserves”) shall become available for issuance pursuant to Stock
Awards granted hereunder. From and after the Effective Date, all outstanding
stock awards granted under the Prior Plans shall remain subject to the terms of
the Prior Plans; provided, however, any shares subject to outstanding stock
awards granted under the Prior Plans that expire or terminate for any reason
prior to exercise or settlement (the “Returning Shares”) shall become available
for issuance pursuant to Awards granted hereunder. All Awards granted on or
after the Effective Date of this Plan shall be subject to the terms of this
Plan.

(b) Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Directors and Consultants.

(c) Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and
(viii) Other Stock Awards.

(d) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Awards.

2. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(d). However, the Board may not delegate
administration of the Non-Discretionary Grant Program.

 

1.



--------------------------------------------------------------------------------

(b) Powers of Board. Except with respect to the Non-Discretionary Grant Program,
the Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:

(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to a Stock Award; (E) the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person; and (F) the Fair
Market Value applicable to a Stock Award.

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

(iv) To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the affected
Participant.

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to bring the Plan or Awards granted under the Plan into
compliance therewith, subject to the limitations, if any, of applicable law.
However, except as provided in Section 10(a) relating to Capitalization
Adjustments, to the extent required by applicable law or listing requirements,
stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan or materially reduces the price at which
shares of Common Stock may be issued or purchased under the Plan, (D) materially
extends the term of the Plan, or (E) expands the types of Awards available for
issuance under the Plan. Except as provided above, rights under any Award
granted before amendment of the Plan shall not be impaired by any amendment of
the Plan unless (1) the Company requests the consent of the affected
Participant, and (2) such Participant consents in writing.

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation

 

2.



--------------------------------------------------------------------------------

from the limit on corporate deductibility of compensation paid to Covered
Employees, (B) Section 422 of the Code regarding “incentive stock options” or
(C) Rule 16b-3.

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that except with respect to
amendments that disqualify or impair the status of an Incentive Stock Option, a
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, subject
to the limitations of applicable law, if any, the Board may amend the terms of
any one or more Awards without the affected Participant’s consent if necessary
to maintain the qualified status of the Award as an Incentive Stock Option or to
bring the Award into compliance with Section 409A of the Code.

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

(c) Administration of Non-Discretionary Grant Program. The Board shall have the
power, subject to and within the limitation of, the express provisions of the
Non-Discretionary Grant Program:

(i) To determine the provisions of each Option to the extent not specified in
the Non-Discretionary Grant Program.

(ii) To construe and interpret the Non-Discretionary Grant Program and the
Options granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Non-Discretionary Grant
Program or in any Option Agreement, in a manner and to the extent it shall deem
necessary or expedient to make the Non-Discretionary Grant Program or Option
fully effective.

(iii) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Non-Discretionary Grant
Program.

(d) Delegation to Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan (except the Non-Discretionary Grant Program) to a Committee or Committees.
If administration of the Plan is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the

 

3.



--------------------------------------------------------------------------------

Committee, including the power to delegate to a subcommittee of the Committee
any of the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.

(ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may, but need not,
consist solely of two or more Outside Directors, in accordance with
Section 162(m) of the Code, or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3.

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

(f) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee shall have the authority to: (i) reduce the exercise price of any
outstanding Options or Stock Appreciation Rights under the Plan, or (ii) cancel
any outstanding Options or Stock Appreciation Rights that have an exercise price
or strike price greater than the current Fair Market Value of the Common Stock
in exchange for cash or other Stock Awards under the Plan, unless the
stockholders of the Company have approved such an action within twelve
(12) months prior to such an event. Notwithstanding the foregoing, the Board or
Committee shall have the authority, without the approval of the Company’s
stockholders, to cancel outstanding Options or Stock Appreciation Rights that
have an exercise price or strike price greater than the current Fair Market
Value of the Common Stock in exchange for a nominal cash payment of
consideration as necessary to effect a cancellation of the Award.

3. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to Section 10(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards from and after the Effective Date shall not exceed
17,500,442 shares (the “Share Reserve”), which number is the sum of (i) the
number of shares (1,234,525) subject to the Prior Plans’ Available Reserves,
(ii) an additional 5,250,000 new shares, plus (iii) an additional number of
shares in an amount not to exceed 11,015,917 shares (which number consists of
the Returning Shares, if any, as such shares become available from time to
time). For clarity, the Share Reserve in this Section 3(a) is a limitation in
the number of shares of the Common Stock that may be issued pursuant to the Plan
and does not limit the granting of Stock Awards except as provided in
Section 8(a). Shares may be issued in connection with a merger or acquisition as
permitted by, as applicable, NASDAQ Marketplace Rule 4350(i)(1)(A)(iii), NYSE
Listed Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable stock exchange rules, and such issuance shall not reduce the number
of shares available for issuance under the Plan. Furthermore, if a Stock Award
or any portion thereof (i) expires or otherwise terminates without all of the
shares covered by such Stock Award having been issued or (ii) is settled in cash
(i.e., the Participant receives cash rather than stock), such expiration,
termination or settlement shall not reduce (or otherwise offset) the number of
shares of Common Stock that may be available for issuance under the Plan.

 

4.



--------------------------------------------------------------------------------

(b) Subject to subsection 3(c), the number of shares available for issuance
under the Plan shall be reduced by: (i) one (1) share for each share of stock
issued pursuant to (A) an Option granted under Section 5, or (B) a Stock
Appreciation Right granted under Section 5 with respect to which the strike
price is at least one hundred percent (100%) of the Fair Market Value of the
underlying Common Stock on the date of grant; and (ii) one and eight-tenths
(1.8) shares for each share of Common Stock issued pursuant to a Restricted
Stock Award, Restricted Stock Unit Award, Performance Stock Award or Other Stock
Award.

(c) Reversion of Shares to the Share Reserve.

(i) Shares Available For Subsequent Issuance. If any shares of common stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares that are forfeited shall revert to and again
become available for issuance under the Plan. Notwithstanding the provisions of
this Section 3(c)(i), any such shares shall not be subsequently issued pursuant
to the exercise of Incentive Stock Options. To the extent there is issued a
share of Common Stock pursuant to a Stock Award that counted as one and
eight-tenths (1.8) shares against the number of shares available for issuance
under the Plan pursuant to Section 3(b) and such share of Common Stock again
becomes available for issuance under the Plan pursuant to this Section 3(c),
then the number of shares of Common Stock available for issuance under the Plan
shall increase by one and eight-tenths (1.8) shares.

(ii) Shares Not Available For Subsequent Issuance. If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”), the number of shares that are not delivered to the Participant
shall not remain available for issuance under the Plan. Also, any shares
reacquired by the Company pursuant to Section 9(g) or as consideration for the
exercise of an Option shall not again become available for issuance under the
Plan.

(d) Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3 and subject to the provisions of Section 10(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be twice the number of shares of Common Stock in the Share Reserve.

(e) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4. ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however,

 

5.



--------------------------------------------------------------------------------

Nonstatutory Stock Options and SARs may not be granted to Employees, Directors,
and Consultants who are providing Continuous Services only to any “parent” of
the Company, as such term is defined in Rule 405 promulgated under the
Securities Act, unless such Stock Awards comply with the distribution
requirements of Section 409A of the Code. Non-discretionary Options granted
under the Non-Discretionary Grant Program in Section 7 may be granted only to
Eligible Directors.

(b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

(c) Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 10(a) relating to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, no Participant shall be eligible to be granted during any calendar year
Options, Stock Appreciation Rights and Other Stock Awards whose value is
determined by reference to an increase over an exercise or strike price of at
least one hundred percent (100%) of the Fair Market Value on the date the Stock
Award is granted covering more than 2,000,000 shares of Common Stock.

5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR shall be exercisable after the expiration of
seven (7) years from the date of its grant or such shorter period specified in
the Award Agreement.

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.

 

6.



--------------------------------------------------------------------------------

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Common Stock will no longer be subject
to an Option and will not be exercisable thereafter to the extent that
(A) shares issuable upon exercise are reduced to pay the exercise price pursuant
to the “net exercise,” (B) shares are delivered to the Participant as a result
of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or

(v) in any other form of legal consideration that may be acceptable to the
Board.

(d) Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of Common Stock equivalents in
which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 

7.



--------------------------------------------------------------------------------

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
shall determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
shall apply:

(i) Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option or SAR
may be transferred pursuant to a domestic relations order; provided, however,
that if an Option is an Incentive Stock Option, such Option may be deemed to be
a Nonstatutory Stock Option as a result of such transfer.

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option or
SAR and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, in the event that a Participant’s Continuous Service terminates (other
than for Cause or upon the Participant’s death or Disability), the Participant
may exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Participant’s Continuous
Service (or such longer or shorter period specified in the applicable Award
Agreement), or (ii) the expiration of the term of the Option or SAR as set forth
in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the time specified
herein or in the Award Agreement (as applicable), the Option or SAR shall
terminate.

 

8.



--------------------------------------------------------------------------------

(h) Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause or
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. In addition, unless otherwise provided in a Participant’s Award
Agreement, if the sale of any Common Stock received upon exercise of an Option
or SAR following the termination of the Participant’s Continuous Service (other
than for Cause) would violate the Company’s insider trading policy, then the
Option or SAR shall terminate on the earlier of (i) the expiration of a period
equal to the applicable post-termination exercise period after the termination
of the Participant’s Continuous Service during which the exercise of the Option
or SAR would not be in violation of the Company’s insider trading policy, or
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement.

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), or (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service,
the Participant does not exercise his or her Option or SAR within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
(as applicable) shall terminate.

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement after the termination of the Participant’s Continuous Service
for a reason other than death, then the Option or SAR may be exercised (to the
extent the Participant was entitled to exercise such Option or SAR as of the
date of death) by the Participant’s estate, by a person who acquired the right
to exercise the Option or SAR by bequest or inheritance or by a person
designated to exercise the Option or SAR upon the Participant’s death, but only
within the period ending on the earlier of (i) the date eighteen (18) months
following the date of death (or such longer or shorter period specified in the
Award Agreement), or (ii) the expiration of the term of such Option or SAR as
set forth in the Award Agreement. If, after the Participant’s death, the Option
or SAR is not exercised within the time specified herein or in the Award
Agreement (as applicable), the Option or SAR shall terminate.

(k) Termination for Cause. Except as otherwise provided in a Participant’s Award
Agreement, if a Participant’s Continuous Service is terminated for Cause, the
Option or SAR shall terminate upon the date on which the event giving rise to
the termination occurred, and the Participant shall be prohibited from
exercising his or her Option or SAR from and after the time of such termination
of Continuous Service.

 

9.



--------------------------------------------------------------------------------

(l) Non-Exempt Employees. No Option or SAR granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended shall be first exercisable for any shares of Common Stock until at least
six months following the date of grant of the Option or SAR. Notwithstanding the
foregoing, consistent with the provisions of the Worker Economic Opportunity
Act, (i) in the event of the Participant’s death or Disability, (ii) upon a
Corporate Transaction in which such Option or SAR is not assumed, continued, or
substituted, (iii) upon a Change in Control, or (iv) upon the Participant’s
retirement (as such term may be defined in the Participant’s Award Agreement or
in another applicable agreement or in accordance with the Company’s then current
employment policies and guidelines), any such vested Options and SARs may be
exercised earlier than six months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay.

6. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board in
its sole discretion and permissible under applicable law.

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant which have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

 

10.



--------------------------------------------------------------------------------

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.

 

11.



--------------------------------------------------------------------------------

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Performance Awards.

(i) Performance Stock Awards. A Performance Stock Award is a Stock Award that
may vest or may be exercised contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee in its sole discretion. The maximum number of shares covered by an
Award that may be granted to any Participant in a calendar year attributable to
Stock Awards described in this Section 6(c)(i) (whether the grant, vesting or
exercise is contingent upon the attainment during a Performance Period of the
Performance Goals) shall not exceed 2,000,000 shares of Common Stock. The Board
may provide for or, subject to such terms and conditions as the Board may
specify, may permit a Participant to elect for, the payment of any Performance
Stock Award to be deferred to a specified date or event. In addition, to the
extent permitted by applicable law and the applicable Award Agreement, the Board
may determine that cash may be used in payment of Performance Stock Awards.

(ii) Performance Cash Awards. A Performance Cash Award is a cash award that may
be paid contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee in its sole discretion. In any calendar year, the
Committee may not grant a Performance Cash Award that has a maximum value that
may be paid to any Participant in excess of $5,000,000. The Board may provide
for or, subject to such terms and conditions as the Board may specify, may
permit a Participant to elect for, the payment of any Performance Cash Award to
be deferred to a specified date or event. The Committee may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property.

(d) Section 162(m) Compliance. Unless otherwise permitted in compliance with the
requirements of Section 162(m) of the Code with respect to an Award intended to
qualify as “performance-based compensation” thereunder, the Committee shall
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five (25%) of the Performance Period has elapsed,
and in any event at a time when the achievement of the applicable Performance
Goals remains substantially uncertain. Prior to the payment of any compensation
under an Award intended to qualify as “performance-based

 

12.



--------------------------------------------------------------------------------

compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock). Notwithstanding satisfaction of any
completion of any Performance Goals, to the extent specified at the time of
grant of an Award to “covered employees” within the meaning of Section 162(m) of
the Code, the number of Shares, Options, cash or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Performance Goals may be reduced by the Committee on the basis of such further
considerations as the Committee, in its sole discretion, shall determine.

(e) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

7. NON-DISCRETIONARY GRANTS TO ELIGIBLE DIRECTORS

(a) General. The Non-Discretionary Grant Program in this Section 7 allows
Eligible Directors to receive Stock Awards automatically at designated intervals
over their period of Continuous Service on the Board.

(b) Eligibility. The Stock Awards in this Section 7 shall automatically be
granted to all Eligible Directors who meet the specified criteria.

(c) Non-Discretionary Grants.

(i) Annual Awards. Without any further action of the Board, on the date of each
Annual Meeting, each person who is then continuing as a Non-Employee Director
(whether or not such person is standing for re-election to the Board at that
particular Annual Meeting) shall be granted (1) a Nonstatutory Stock Option (the
“Annual Option Grant”) to purchase 11,000 shares of Common Stock on the terms
and conditions set forth in Section 7(d) and (2) a Restricted Stock Unit Award
(the “Annual RSU Grant”) for the number of shares equal to the quotient of
$40,000 divided by the Fair Market Value on the date of such Annual Meeting,
rounded down to the nearest share, on the terms and conditions set forth in
Section 7(e).

(ii) Initial Awards.

(1) Without any further action of the Board, each person who is elected or
appointed for the first time to be a Non-Employee Director, automatically shall
be granted (A) a Nonstatutory Stock Option (the “Initial Option Grant”) to
purchase a pro rata portion of the number of shares subject to an Annual Option
Grant on the terms and conditions set forth in Section 7(d) and (B) a Restricted
Stock Unit Award (the “Initial RSU Grant”) for a pro rata portion of the number
of shares subject to the most recent Annual RSU Grants granted to Eligible
Directors, on the terms and conditions set forth in Section 7(e).

 

13.



--------------------------------------------------------------------------------

(2) The number of shares underlying an Initial Option Grant and an Initial RSU
Grant shall be equal to the product obtained by multiplying the number of shares
underlying the Annual Option Grant or Annual RSU Grant, as applicable, by a
fraction, the numerator of which is the difference obtained by subtracting
(A) the number of days that have elapsed from the date of the last annual
meeting of stockholders until the date of such election or appointment from
(B) 365, and the denominator of which is 365, with the resulting product rounded
down to the nearest whole share. For example, if the last annual meeting of
stockholders was held on June 5, 2009 and a director is elected or appointed to
the Board for the first time on August 15, 2009, such director would be granted
an Initial Option Grant to purchase 8,890 shares ((365-70)/365 x 11,000) and,
assuming the most recent Annual RSU Grants to Eligible Directors were for 4,000
shares, such director would be granted an Initial RSU Grant for 3,232 shares
((365-70)/365 x 4,000).

(3) The dates of the Initial Option Grant and the Initial RSU Grant shall be the
last trading day for the Company’s Common Stock in the calendar month in which
such individual is initially elected or appointed to be a Non-Employee Director.

(d) Non-Discretionary Option Grant Provisions.

(i) Term. No Option granted hereunder shall be exercisable after the expiration
of seven (7) years from the date it was granted.

(ii) Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted.

(iii) Termination of Continuous Service. In the event that an Eligible
Director’s Continuous Service terminates (other than upon the Eligible
Director’s death or Disability), the Eligible Director may exercise his or her
Option (to the extent that the Eligible Director was entitled to exercise such
Option as of the date of termination of Continuous Service) but only within such
period of time ending on the earlier of (1) the date 36 months following the
termination of the Eligible Director’s Continuous Service (or such longer or
shorter period specified in the Option Agreement), or (2) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination
of Continuous Service, the Eligible Director does not exercise his or her Option
within the time specified herein or in the Option Agreement (as applicable), the
Option shall terminate.

(iv) Extension of Termination Date. If the exercise of the Option following the
termination of the Eligible Director’s Continuous Service (other than upon the
Eligible Director’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (1) the expiration of a total period of 36 months (that need not be
consecutive) after the termination of the Eligible Director’s Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements, or (2) the expiration of the term of the Option as
set forth in the Option Agreement.

 

14.



--------------------------------------------------------------------------------

(v) Disability of Eligible Director. In the event that an Eligible Director’s
Continuous Service terminates as a result of the Eligible Director’s Disability,
the Option shall become fully vested and exercisable and the Eligible Director
may exercise his or her Option, but only within such period of time ending on
the earlier of (1) the date 36 months following such termination of Continuous
Service, or (2) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Eligible Director does not exercise
his or her Option within the time specified herein or in the Option Agreement,
the Option shall terminate.

(vi) Death of Eligible Director. In the event that an Eligible Director’s
Continuous Service terminates as a result of the Eligible Director’s death, then
the Option shall become fully vested and exercisable and may be exercised by the
Eligible Director’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Eligible Director’s death, but only within the period ending on
the earlier of (1) the date 36 months following the date of death, or (2) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after the Eligible Director’s death, the Option is not exercised within the time
specified herein, the Option shall terminate.

(vii) Vesting. Options granted under the Non-Discretionary Grant Program shall
vest as follows:

(1) Initial Option Grant. The shares subject to an Initial Option Grant shall
vest in a series of successive equal monthly installments during the Eligible
Director’s Continuous Service commencing in the calendar month after the date of
election or appointment as to such number of shares as shall equal the product
obtained by multiplying the number of shares subject to the Initial Option Grant
by a fraction, the numerator of which is one and the denominator is the
difference obtained by subtracting (A) the number of whole months (e.g., June 15
to July 15) that have elapsed from the date of the last annual meeting of
stockholders until the date of such election or appointment from (B) 12. For
example, if the last annual meeting of stockholders was held on June 5, 2009 and
a director is elected or appointed to the Board for the first time on August 15,
2009, such Initial Option Grant would vest as to 1/10th of the shares subject to
the Initial Option Grant per month commencing on September 5, 2009.

(2) Annual Option Grant. The Annual Option Grant shall vest in a series of 12
successive equal monthly installments during the Eligible Director’s Continuous
Service over the one-year period measured from the date of grant.

(viii) Early Exercise. Each Option granted under the Non-Discretionary Grant
Program shall include a provision whereby the Eligible Director may elect at any
time before the Eligible Director’s Continuous Service terminates to exercise
the Option as to any part or all of the shares of Common Stock subject to the
Option prior to the full vesting of the Option. Any unvested shares of Common
Stock so purchased may be subject to a repurchase option in favor of the Company
or to any other restriction the Board determines to be appropriate. The Company
shall not be required to exercise its repurchase option until at least six
months (or such longer or shorter period of time necessary to avoid
classification of the Option as a liability for financial accounting purposes)
have elapsed following exercise of the Option unless the Board otherwise
specifically provides in the Option.

 

15.



--------------------------------------------------------------------------------

(ix) Corporate Transaction. In the event of a Corporate Transaction in which the
surviving corporation or acquiring corporation (or its parent company) does not
assume or continue outstanding Options granted under the Non-Discretionary Grant
Program or substitute similar stock awards for such outstanding Options, then
with respect to Options that have not been assumed, continued or substituted
prior to the effective time of the Corporate Transaction, the vesting and
exercisability of such Options shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five days prior to
the effective time of the Corporate Transaction), and such Options shall
terminate if not exercised at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Options shall lapse (contingent upon the effectiveness of the
Corporate Transaction).

(x) Change in Control. In the event of a Change in Control, the outstanding
Options held by each Eligible Director shall become fully vested and exercisable
immediately prior to the effectiveness of such Change in Control.

(e) Non-Discretionary Restricted Stock Award Grant Provisions.

(i) Issuance and Delivery of Stock Certificates. Subject to the satisfaction of
the withholding obligations set forth below, the Company will issue the shares
of Common Stock that vest under the Initial RSU Grant and the Annual RSU Grant
on the earlier of (A) the last scheduled vesting date of such Initial RSU Grant
or Annual RSU Grant and (B) the termination of an Eligible Director’s Continuous
Service on the Board.

(ii) Dividends. Except with respect to Capitalization Adjustments, Eligible
Directors shall not receive any payment or other adjustment in the number of
shares subject to such Eligible Director’s Initial RSU Grant or the Annual RSU
Grant for dividends or other distributions that may be made in respect of the
shares of Common Stock to which the Initial RSU Grant or the Annual RSU Grant
relate.

(iii) Vesting. Restricted Stock Unit Awards granted under the Non-Discretionary
Grant Program shall vest as follows:

(1) Initial RSU Grant. The shares subject to an Initial RSU Grant shall vest in
a series of successive equal monthly installments during the Eligible Director’s
Continuous Service commencing in the calendar month after the date of election
or appointment as to such number of shares as shall equal the product obtained
by multiplying the number of shares subject to the Initial RSU Grant by a
fraction, the numerator of which is one and the denominator is the difference
obtained by subtracting (A) the number of whole months (e.g., June 15 to
July 15) that have elapsed from the date of the last annual meeting of
stockholders until the date of such election or appointment from (B) 12. For
example, if the last annual meeting of stockholders was held on June 5, 2009 and
a director is elected or appointed to the Board for the first time on August 15,
2009, such Initial RSU Grant would vest as to 1/10th of the shares subject to
the Initial RSU Grant per month commencing on September 5, 2009.

 

16.



--------------------------------------------------------------------------------

(2) Annual RSU Grant. The Annual RSU Grant shall vest in a series of 12
successive equal monthly installments during the Eligible Director’s Continuous
Service over the one-year period measured from the date of grant.

(iv) Withholding. Each Eligible Director shall satisfy the tax withholding
obligations of the Company and/or any Affiliate, if any, by (1) allowing the
Company to withhold from fully vested shares of Common Stock otherwise issuable
to such Eligible Director pursuant to his or her Initial RSU Grant or Annual RSU
Grant a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of distribution, not in excess of the
minimum amount of tax required to be withheld by law (or such lesser amount as
may be necessary to avoid variable award accounting or classification of the
Award as a liability), in compliance with any applicable legal conditions or
restrictions and (2) tendering a cash payment to satisfy any remaining amount of
the tax withholding obligations of the Company and/or any Affiliate.

(v) Corporate Transaction. In the event of a Corporate Transaction in which the
surviving corporation or acquiring corporation (or its parent company) does not
assume or continue outstanding Restricted Stock Unit Awards granted under the
Non-Discretionary Grant Program or substitute similar stock awards for such
outstanding Restricted Stock Unit Awards, then with respect to Restricted Stock
Unit Awards that have not been assumed, continued or substituted prior to the
effective time of the Corporate Transaction, the vesting of such Restricted
Stock Unit Awards shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five days prior to the effective
time of the Corporate Transaction), and the shares of Common Stock subject to
such Restricted Stock Unit Awards shall be issued on such date.

(vi) Change in Control. In the event of a Change in Control, the outstanding
Restricted Stock Unit Awards held by each Eligible Director shall become fully
vested and the shares of Common Stock subject to such Restricted Stock Unit
Awards shall be issued prior to the effectiveness of such Change in Control.

(f) Remaining Terms. The remaining terms and conditions of each Option and
Restricted Stock Unit Award shall be as set forth in an Option Agreement or
Restricted Stock Unit Award Agreement, as applicable, in the form adopted from
time to time by the Board; provided, however, that the terms of such Option
Agreement or Restricted Stock Unit Award Agreement shall be consistent with the
terms of the Plan.

8. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.

 

17.



--------------------------------------------------------------------------------

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

(c) No Obligation to Notify or Minimize Taxes. The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

9. MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

(c) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms, if applicable, and (ii) the issuance of the Common Stock subject to such
Stock Award has been entered into the books and records of the Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Stock Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

18.



--------------------------------------------------------------------------------

(e) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(B) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

 

19.



--------------------------------------------------------------------------------

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

(j) Compliance with Section 409A. To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the Shares are publicly traded and a Participant holding an Award
that constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount shall be made before a date that is six (6) months
following the date of such Participant’s “separation from service” (as defined
in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death.

10. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Sections 4(c) and 6(c)(i), and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service, provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

 

20.



--------------------------------------------------------------------------------

(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award:

(i) Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award, or may choose to assume or continue
the Stock Awards held by some, but not all Participants. The terms of any
assumption, continuation or substitution shall be set by the Board.

(ii) Stock Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Stock Awards (and, with respect to Options
and Stock Appreciation Rights, the time when such Stock Awards may be exercised)
shall be accelerated in full to a date prior to the effective time of such
Corporate Transaction (contingent upon the effectiveness of the Corporate
Transaction) as the Board shall determine (or, if the Board shall not determine
such a date, to the date that is five (5) days prior to the effective time of
the Corporate Transaction), and such Stock Awards shall terminate if not
exercised (if applicable) at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall lapse (contingent upon the effectiveness of
the Corporate Transaction).

(iii) Stock Awards Held by Persons other than Current Participants. In the event
of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants,
such Stock Awards shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.

 

21.



--------------------------------------------------------------------------------

(iv) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value, at the effective time, to the excess, if any, of (A) the
value of the property the Participant would have received upon the exercise of
the Stock Award (including, at the discretion of the Board, any unvested portion
of such Stock Award), over (B) any exercise price payable by such holder in
connection with such exercise.

The Board need not take the same action or actions with respect to all Stock
Awards, portions thereof, or with respect to all Participants. Notwithstanding
the foregoing, stock awards granted under the Prior Plans may provide for
different treatment upon a Corporate Transaction or similar event, and the
provisions of the Prior Plans will be controlling.

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.

11. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
terminated sooner by the Board, the Plan shall automatically terminate on the
day before the tenth (10th) anniversary of the earlier of (i) the date the Plan
is adopted by the Board, or (ii) the date the Plan is approved by the
stockholders of the Company. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

12. EFFECTIVE DATE OF PLAN.

This Plan shall become effective on the Effective Date.

13. CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

22.



--------------------------------------------------------------------------------

14. DEFINITIONS. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

(b) “Annual Meeting” means the annual meeting of the stockholders of the
Company.

(c) “Award” means a Stock Award or a Performance Cash Award.

(d) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or similar transaction). Notwithstanding
the foregoing, the conversion of any convertible securities of the Company shall
not be treated as a Capitalization Adjustment.

(g) “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term shall mean, with respect to a Participant,
the occurrence of any of the following events that has a material negative
impact on the business or reputation of the Company: (i) such Participant’s
commission of any act of fraud, embezzlement or dishonesty; (ii) such
Participant’s use or disclosure by such Participant of confidential information
or trade secrets of the Company; or (iii) any other intentional misconduct
which, in the opinion of the Board has, or is reasonably likely to have, a
material adverse impact upon the Company or its reputation. The determination
that a termination of the Participant’s Continuous Service is either for Cause
or without Cause shall be made by the Company in its sole discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

(h) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a

 

23.



--------------------------------------------------------------------------------

transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.

(i) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(j) “Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(d).

 

24.



--------------------------------------------------------------------------------

(k) “Common Stock” means the common stock of the Company.

(l) “Company” means Websense, Inc., a Delaware corporation.

(m) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register the sale of the Company’s securities to such person.

(n) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of
(i) any leave of absence approved by the Board or Chief Executive Officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

(o) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) the consummation of a sale or other disposition of all or substantially all,
as determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

(ii) the consummation of a sale or other disposition of at least ninety percent
(90%) of the outstanding securities of the Company;

(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

25.



--------------------------------------------------------------------------------

(p) “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code.

(q) “Director” means a member of the Board.

(r) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(s) “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2009
provided this Plan is approved by the Company’s stockholders at such meeting.

(t) “Eligible Director” means a Director who is not an Employee and is eligible
to participate in the Non-Discretionary Grant Program.

(u) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

(v) “Entity” means a corporation, partnership, limited liability company or
other entity.

(w) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(x) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

 

26.



--------------------------------------------------------------------------------

(y) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the date of determination, as reported in a source the Board deems
reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Sections 409A and 422 of the Code.

(z) “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

(aa) “Non-Discretionary Grant Program” means the non-discretionary grant program
in effect under Section 7 of the Plan.

(bb) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(cc) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

(dd) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(ee) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(ff) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(gg) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

27.



--------------------------------------------------------------------------------

(hh) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(e).

(ii) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

(jj) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

(kk) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(ll) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

(mm) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

(nn) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Board and may be in accordance with U.S. generally accepted
accounting principles (“GAAP”) or not in accordance with GAAP as determined by
the Board at the time the criteria are established: (i) earnings (including
earnings per share and net earnings); (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization; (iv) total stockholder return; (v) return on equity or average
stockholder’s equity; (vi) return on assets, investment, or capital employed;
(vii) stock price; (viii) margin (including gross margin); (ix) income (before
or after taxes); (x) operating income; (xi) operating income after taxes;
(xii) pre-tax profit; (xiii) operating cash flow; (xiv) sales or revenue
targets; (xv) increases in revenue or product revenue; (xvi) expenses and cost
reduction goals; (xvii) improvement in or attainment of working capital levels;
(xiii) economic value added (or an equivalent metric); (xix) market share;
(xx) cash flow; (xxi) cash flow per share; (xxii) share price performance;
(xxiii) debt reduction; (xxiv) implementation or completion of projects or
processes; (xxv) customer satisfaction; (xxvi) stockholders’ equity;
(xxvii) capital expenditures; (xxiii) debt levels; (xix) operating profit or net
operating profit; (xxx) workforce diversity; (xxxi) growth of net income or
operating income; (xxxii) billings; (xxxiii) new business billings and
(xxxiv) to the extent that an Award is not intended to comply with
Section 162(m) of the Code, other measures of performance selected by the Board.

 

28.



--------------------------------------------------------------------------------

(oo) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis or with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. Unless
specified otherwise by the Board in the Award Agreement at the time the Award is
granted or other terms setting forth the Performance Goals at the time the
Performance Goals are established, to the extent Performance Goals are based
upon operating results determined under GAAP, the Board shall appropriately make
adjustments in the method of calculating the attainment of Performance Goals for
a Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring cash and non-cash charges; (ii) to exclude the effects of changes
to GAAP that occur and are implemented after the date the applicable Performance
Goal was established; (iii) to exclude non-cash compensation charges and the
related tax effects of such charges; (iv) to exclude the effects of any
“extraordinary items” as determined under GAAP; (v) to exclude the amortization
of acquired assets; (vi) to exclude revenue and expenses attributable to
acquisitions that occur during the Performance Period that were not anticipated
when the Performance Goal was established; and (vii) to include non-GAAP revenue
to the extent consistent with the Company’s public reporting of its revenue for
any operating period. In addition, the Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for such Performance Period. Partial achievement of
the specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award.

(pp) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

(qq) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).

(rr) “Plan” means this Websense, Inc. 2009 Equity Incentive Plan.

(ss) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

(tt) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

29.



--------------------------------------------------------------------------------

(uu) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(vv) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(ww) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(xx) “Securities Act” means the Securities Act of 1933, as amended.

(yy) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(zz) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(aaa) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

(bbb) “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

(ccc) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

(ddd) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

 

30.